Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an office action in response to arguments filed on 03/01/2021. Claims 1, 3, 8, 10, 11, 13, 18 and 21 are currently pending and will be examined below. Claims 2, 4-7, 9, 12, 14-17, 19 and 20 were previously cancelled by amendment. No claims are currently amended. 


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that reference art Kane does not teach claim language “Sending, via a communication processor, to the one or more electronic devices an interactive request for the additional data from the one or more electronic devices.” Applicant argues that the gunshot data is automatically reported to the system, and therefore isn’t interactive. However, as explained in cited paragraph [0051], in the event a gunshot event is detected on a hand held device with a limited buffer, the server can send requests out for potential gunshot information (i.e. an interactive request) occurring in that limited temporal window. For further clarification, the exact sentences disclosing this particular limitation are:
The application 40 can automatically report events of distant gun fire to the server 10 for use in further analysis to improve the confidence level of results reported by the one hand-held device which detected the weapon fire at a close distance (i.e., for which measured microphone voltage levels exceeded the threshold value A).  If the hand-held device stores microphone data for limited periods (e.g., up to thirty seconds) the server can send requests out for potential gun shot information occurring in that limited period.
In other words, in this scenario, a gunshot may have been detected by one law enforcement device by receiving a sound signal from a gunshot above a threshold, but that gunshot sound signal was not close enough to other officers’ devices to be above the threshold. In order to get any other potential gunshot sound signal data that may have been recorded, but was not loud enough to cross the threshold and be automatically sent to the server, the server requests the information from other nearby devices (especially if they have limited circular buffers and will soon be overwritten) from nearby officers to obtain any other potential gunshot information and further increase confidence levels that a gunshot was detected. Therefore the argument is unpersuasive.
Applicant further argues that reference art Klein does not teach claim language “combining responses from devices controlled by untrusted individuals into an aggregated response”. However, as explained in the cited abstract of Klein, Klein is directed to, “A method and user terminal are provided that analyze social media by assembling a cluster (i.e. aggregating) of multiple social media contents, wherein each social media content of the multiple social media contents has one or more associated attributes”. As admitted by the applicant, attributes include a source of the content. Therefore, aggregation of information can be done based on the source. Par. [0023] also explicitly explains assembling of clusters based on source attribute.
As illustrated in cited paragraph [0030], “a cluster-wide attribute weight (i.e. aggregated response) may instead, or in addition, be based on the sources of the social media contents reporting that attribute. For example, when a source of a social media content is a public safety officer, such as a policeman or a fireman, or the social media content is retrieved from a public safety agency-maintained database, then attributes of social media content reported by that public safety officer or retrieved from that database may be assigned a high weight…when the sources of multiple tweets are relatives of, or associates of, each other (e.g., fellow members of a gang) (i.e. untrusted individuals), there is the possibility that the sources may be conspiring to report a pre-determined value for an attribute regardless of the value's accuracy.” Since clusters can be formed based on the source attribute (e.g. trusted or untrusted individuals), and the cluster-wide attribute weight (i.e. aggregated response) is based on the clusters, Klein teaches “combining responses from devices controlled by untrusted individuals into an aggregated response.” Therefore argument is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 11, 13, 18 and 21 are rejected under 35 U.S.C. 103 as being taught by U.S. Patent Publication 2016/0157032 (Hereinafter “Kane”) in view of U.S. Patent Publication 2014/0188993 (Hereinafter “Klein” cited in IDS dated 12/01/2015), and U.S. Patent Publication 2016/0148490 (Hereinafter “Barnes”).

Regarding claim 1, Kane teaches a method of operating a data analytics system to improve a confidence level in a first determination, the method comprising:
Receiving, via a transceiver, a first data from one or more electronic devices (Fig. 3A; Kane [0024, 50-2] hand-held communication devices are used to report information to a server);
generating the first determination including based on the first data (Fig. 3A; Kane [0024, 50-2] determination is made as to whether or not gun was actually fired, and if it was gunfire from the officer or somewhere else);
Generating a first confidence level for the first determination (Fig. 3A; Kane [0024, 50-2] computer system receives data and determines a first confidence level of gunfire threshold(s) based on first hand-held communication device);
Identifying additional data which would increase the first confidence level by determining, with a parameter processor, data sources available in a region of interest, determining which data sources in the region of interest can provide pertinent information (Fig. 3A; Kane [0024, 50-2] computer system requests other hand-held devices of officers in the area (i.e. data sources available in the region of interest) to try and improve the confidence level (i.e. a second confidence level));
Sending, via a communication processor, to the one or more electronic devices an interactive request for the additional data from the one or more electronic devices (Fig. 3A; Kane [0024, 50-2] other hand-held devices of officers in the area responds to a request to try and improve the confidence level (i.e. a second confidence level)),
Receiving responses including the additional data, via the communication processor, from the one or more electronic devices (Fig. 3A; Kane [0024, 50-2] additional information is provided from other hand-held devices), and
Fig. 3A; Kane [0024, 50-2] computer system requests other hand-held devices to try and improve the confidence level (i.e. a second confidence level)).
Kane fails to teach determining whether each response is from an electronic device controlled a trusted individual or an electronic device controlled by an untrusted individual; that the interactive request includes instructions to a person associated with the additional data to perform an action; and combining responses from devices controlled by trusted individuals into an aggregated response.
Klein, however, teaches determining whether each response is from an electronic device controlled a trusted individual or an electronic device controlled by an untrusted individual (Klein, Abstract, [0030], cluster social media content based on determined weights. Weight may be determined based on the sources of the content, i.e. public safety agencies will have more weight than individuals); Combining responses from devices controlled by untrusted individuals into an aggregated response (Klein, Abstract, [0030], cluster social media content based on determined weights. Weight may be determined based on the sources of the content, i.e. public safety agencies will have more weight than individuals, but even less trusted sources are weighted in aggregate).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the teaching of Klein into Kane. Both are directed to a system of analyzing data. The combination would have facilitated the determination of a reliability level in response to social media data (Klein, Abstract).
The combination of Kane and Klein fail to teach Sending, via a communication processor, to the one or more electronic devices an interactive request for the additional data from the one or more electronic devices, the interactive request including instructions to a Fig. 1 #50, #58; Barnes, [0021-3], interactive request for information sent to the user device including whether or not user is going to respond, whether or not they are coming with equipment, and whether or not they have arrived at the scene, among other interactive requests). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the interactive instructions of Barnes into the confidence determination system of Kane. The motivation for this combination would have been to improve the efficiency for responding to an emergency event as explained in Barnes ([Abs] [0024]).

Regarding claim 3, Kane, Klein and Barnes in combination teach the method of claim 1. Klein further teaches wherein the trusted individuals include safety personnel (Klein, [0030], individual who is source of social media content is a public safety officer).

Regarding claim 8, Kane, Klein and Barnes in combination teach the method of claim 1. Klein further teaches wherein the action includes at least one selected from a group consisting of pointing a video camera at a specific object, moving to a specific position, facing a specific direction, asking a Klein, [0010] dispatching law enforcement officers teaches moving to a specific position).

Regarding claim 10, Kane, Klein and Barnes in combination teach the method of claim 1. Klein further teaches comprising assigning a weight and criteria to each of the additional data (Klein, [0030], weight).

Regarding claims 11, 13, 18, and 21, these claims are directed to a data analytics system comprising: a communication processor configured to communicate with one or more electronic devices through one or more communications networks; and one or more electronic processors electrically coupled to the communication processor (Fig. 1; Kane, [0008-11, 36-9] computer implemented system for implementing confidence level determinations) and configured to perform the method of claims 1, 3, 8 and 10 respectively and as such are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J MITCHELL CURRAN/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157